AFTER REMAND FROM THE SUPREME COURT OF ALABAMA

TAYLOR, Presiding Judge.
The appellant, Ronald Lee Wright, was convicted of trafficking in cannabis, a violation of § 13A-12-231, Code of Alabama 1975. We affirmed the appellant’s conviction by unpublished memorandum on February 9, 1996, after holding that anticipatory search warrants were lawful in Alabama. The Supreme Court of Alabama in Ex parte Wright, 709 So.2d 1111 (Ala.1996), held that anticipatory search warrants were not lawful in Alabama and reversed this court’s judgment. The Supreme Court ordered us to remand this case to the Circuit Court for Tuscaloosa County “to allow the trial court to make the initial determination whether the State could make a sufficient showing of exigent circumstances to justify a warrantless search.” Wright, 709 So.2d at 1114.
This ease is remanded to the Circuit Court for Tuscaloosa County for proceedings not inconsistent with the Supreme Court’s opinion.
REMANDED WITH DIRECTIONS. *
All the Judges concur.

 Note from the reporter of decisions: On August 22, 1997, on return to remand, the Court of Criminal Appeals affirmed, without opinion. On October 17, 1997, that court denied rehearing, without opinion. On January 16, 1998, the supreme Court denied the defendant’s certiorari petition, without opinion (1970193).